Exhibit 10.10
WAIVER AGREEMENT
     This WAIVER AGREEMENT (this “Agreement”) is made and entered into as of
this 21st day of February, 2011, by and between Holly Corporation, a Delaware
corporation (“Holly”), and Bruce R. Shaw (the “Employee”).
     Reference is hereby made to that certain Agreement and Plan of Merger,
dated as of even date herewith (the “Merger Agreement”), by and among Holly,
North Acquisition, Inc., a Wyoming corporation (“Merger Sub”) and Frontier Oil
Corporation, a Wyoming corporation (“Frontier”), pursuant to which, subject to
the terms and conditions contained therein, Merger Sub will be merged with and
into Frontier (the “Merger”), with Frontier remaining the surviving corporation
in the Merger and becoming a wholly-owned subsidiary of Holly. Capitalized terms
used herein and not defined shall have the meanings ascribed to them in the
Merger Agreement.
     Now, therefore, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Holly and the Employee agree as follows:
     1. Effective Time. The agreements set forth in Section 2 below shall become
effective immediately prior to the Effective Time of the Merger; provided, that
if the Closing does not occur in accordance with the terms of the Merger
Agreement, this Agreement shall terminate and have no further force or effect
without the need for any additional action by Holly or the Employee.
     2. Waiver. Employee hereby acknowledges and agrees that the change in his
title from Senior Vice President and Chief Financial Officer to Senior Vice
President of Strategy and Corporate Development, and any associated changes in
his employment authority, duties or responsibilities with Holly following the
consummation of the Merger that are consistent with such change in title, shall
not constitute a material reduction or other change in the Employee’s authority,
duties or responsibilities for purposes of the definition of “Adverse Change”
contained in any equity award listed on Exhibit A hereto. For the avoidance of
doubt, a material reduction in salary, benefits, bonus targets and/or long term
incentive grants that does not apply generally to executives of Holly and its
subsidiaries (including Frontier and its subsidiaries following the Closing of
the Merger) and all of their successors, would constitute an “Adverse Change”
and is not waived by this Agreement.
     3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.
     4. Entire Agreement. This Agreement constitutes the complete agreement
between the parties with regard to the subject matter hereof and supersedes all
prior oral or written agreements or understandings with respect to the subject
matter hereof.
     5. Successors and Assigns. The provisions hereof shall inure to the benefit
of, and be binding upon, the successors, assigns, heirs, executors, and
administrators of the parties hereto.

 



--------------------------------------------------------------------------------



 



     6. Counterparts. This Agreement may be executed in one or more
counterparts, including by electronic mail, facsimile and portable document
format (.pdf) delivery, each of which shall be deemed to be an original and all
of which together shall constitute one and the same instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            EMPLOYEE:
      By:   /s/Bruce R.Shaw         Bruce R.Shaw                HOLLY
CORPORATION
      By:   /s/Matthew P. Clifton         Name:   Matthew P. Clifton        Its:
  Chief Executive Officer     

[Signature Page to Waiver Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
List of Applicable Agreements
Total outstanding equity awards: 17,354 shares/units. From Holly: 14,777 shares
outstanding; From HEP: 2,577 units outstanding. All outstanding shares or units
with a performance standard are being reported at 100% level (i.e., target
level).

  1.   Restricted Stock Unit Agreement with Holly Corporation, dated
February 2009: 1,708 shares outstanding (no performance standard)     2.  
Restricted Stock Unit Agreement with Holly Corporation, dated March 2010: 3,124
shares outstanding (no performance standard)     3.   Performance Share Unit
Agreement with Holly Corporation, dated February 2009: 5,124 units outstanding  
  4.   Performance Share Unit Agreement with Holly Corporation, dated
March 2010: 4,821 units outstanding     5.   Restricted Stock Unit Agreement
with Holly Energy Partners/Holly Logistics Services, dated 2009: 1,109 units
outstanding     6.   Restricted Stock Unit Agreement with Holly Energy
Partners/Holly Logistics Services, dated 2010: 1,468 units outstanding

 